DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant is kindly reminded that when drafting apparatus claims, the body of the claim should be drafted with element plus function and operative connection between the elements for 112(b) compliance.  In claim 1, it is not clear what is meant a processor to which the raw water is pressurized by the pressurization mechanism is supplied, the processor including a reverse osmosis membrane.  For example,
Applicant could amend the claim to read as “…A water treatment device comprising a raw water tank for supplying raw water to a reverse osmosis membrane for separating salts, organic, and bacteria from the raw water; said reverse osmosis membrane in 
	In claim 3, it is not clear what applicant means by a treated water supplier and what is meant by the treated water supplier.  Is applicant adding or treating the water further after reverse osmosis or applicant adding an agent to the RO water prior to electrolysis?  Suitable correction is required.
	In claim 4 and 1 applicant has used “configured to” language which is functional language and while the claim using functional language is not per se wrong, applicant is advised that when using functional language applicant claim is claiming what the device or structure does instead what the device or structure is.  The claims must be drafted in clear, positive meaningful language and should avoid “adapted to” and “configured to” language and this language has been problematic with infringement issues and a narrower interpretation.  Applicant is encouraged to avoid the functional language and to use element plus function or draft the claims with a “means plus function” analysis in mind. [Not the case law of Superior Industries, Inc. V. Masaba, Inc., 2013-1302, 2014 (Fed. Cir. Jan. 16, 2014)  Also, in claim 4, applicant recites “….by using the hydrogen gas” which is more of a method limitation than an apparatus limitation.  Applicant could re-write/amend by claiming.  “…wherein hydrogen gas is introduced into the generator to generate electrical power”.  Appropriate correction is required.

	In claim 7, the recitation “positive-side cells of the water electrolyzer” lacks positive antecedence.  Further the release device for releasing pressure when a pressure the oxygen gas is not less than a pre-determined valve has used negative limitations which does not make sense.  Applicant is encouraged to just use a range or positively recite that the pressure is released at a pre-determined oxygen pressure.  Applicant is also advised there is no oxygen sensing or pressure gauge claimed.
	In claim 8, it is not clear if the water is treated first by reverse osmosis and then the R/O water is electrolyzed into oxygen and hydrogen, the oxygen created from electrolysis is then re-introduced into the raw water tank and the hydrogen from electrolysis is then used for electrical energy generation.  From reading the specification and Figure 1 it appears that the steps are not correct.  It appears that applicant subjects the raw water to R/O and then to the electrolyzer.  Suitable explanation is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitman, US 2002/0090868.
Schmitman teaches a system for the production of hydrogen and oxygen using water which is electrolyzed.  The hydrogen which is produced by electrolyzing water is used in electrical energy production or power.  Specifically, from Figure 1, water from a water source (12) which includes sea water river, lake, estuary, municipal water is in fluid communication with a pre-filter (14) which removes debris, which is then subjected to a second water purification device (16) which includes reverse osmosis membrane. The water after passing through second water purification device (16) then passes through an electrolyzer (18) which converts the water into hydrogen and oxygen.[Note Figure 1 and Paragraphs[0024]-0026].  The water to hydrogen and oxygen conversion device can include one or more electrolyzer or a mix of different types of electrolyzer.[Note Paragraph[0026] last sentence].  Schmitman teaches that the hydrogen produced by the electrolyzer can be used on demand or stored.  The oxygen produced can be vented, stored in an oxygen storage tank and can be compressed in compressor and stored as liquid oxygen if desired.[Note Paragraphs [0027] and [0028].  It is maintained that Schmitman fully anticipates applicant’s water treatment device includes a raw water supply, a filter, a reverse osmosis membrane, electrolyzer and hydrogen generator and method of using the device or applicant’s method steps as claimed.
Conclusion
Pursuant to MPEP 707.07(j), at this time there is no allowable subject matter apparent to the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murayama and ‘5012 teaches an electrolytic cell and hydrogen production apparatus.  Milos teaches a renewable energy system.  Taylor teach a water treatment system having tubular modules.  Highgate et al. teach electrolysis of salt water.  Venkatesan et al. teach a process and apparatus for removing chloride and sodium ions for an aqueous sodium chloride solution and making potable water using an electrolyzer.  Merida-Donis teach a method and apparatus for integrated water deionization electrolytic hydrogen  production and electrochemical power generation.  Hanaoka teach an electrolyzed water manufacturing apparatus and electrolyzed water manufacturing method.  Wolf teaches an energy storage system which includes a high pressure electrolyzer for producing hydrogen gas.  Morisawa et al. teach a method and apparatus for making electrolytic hydrogen dissolved in water.  Shirahata et al. teach a method and apparatus for producing electrolytic reduced water.  Sawamoto et al. teach a method of water electrolysis for producing acidic water and alkaline water.  Takayasu et al. teach a method for purifying pure water and an apparatus.  Nakamura teach a method and apparatus for producing electrolytic water.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771